COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Senior Judges Coleman and Annunziata


DEBORAH JEAN HOLT
                                                                MEMORANDUM OPINION*
v.     Record No. 1022-05-1                                         PER CURIAM
                                                                  NOVEMBER 1, 2005
GREENBRIER REALTY COMPANY, INC. AND
 THE UNINSURED EMPLOYER’S FUND


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert G. Byrum; Shames & Byrum, P.C., on brief), for appellant.

                 No brief for appellee Greenbrier Realty Company, Inc.

                 (Paul R. Schmidt; Huff, Poole & Mahoney, P.C., on brief), for
                 appellee The Uninsured Employer’s Fund.


       Deborah Jean Holt (claimant) appeals a decision of the Workers’ Compensation

Commission finding that (1) her claim for knee and peroneal nerve injuries was time-barred by

the statute of limitations contained in Code § 65.2-601; (2) she failed to present a current opinion

of disability resulting from her compensable 1999 injuries; (3) she failed to prove that her

ongoing right ankle problem and exacerbation of her Reflex Sympathetic Dystrophy (RSD) was

causally related to her compensable 1999 injuries; (4) she failed to prove she was totally disabled

as a result of her compensable 1999 injuries; and (5) her right ankle injury and exacerbation of

her RSD had currently improved to their pre-injury status.1 We have reviewed the record and the


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          Claimant also argues that the commission erred in not considering “various independent
medical examinations and videotapes from the three (3) treating physicians.” Initially, we note
that in her two-sentence argument with respect to this question presented, claimant failed to
identify the treating physicians by name, and the pages she referenced in the record as the place
where she preserved this question for appellate review do not relate to the question. “We will
commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Holt v. Greenbrier Realty Company,

Inc., VWC File No. 196-62-14 (April 8, 2005). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




not search the record for errors in order to interpret appellant’s contention and correct
deficiencies in a brief.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239
(1992). Secondly, the commission ruled that claimant “did not argue against exclusion of the
videotaped depositions,” and therefore, she “waived and abandoned” that assignment of error.
Accordingly, this question is not properly before us and we will not consider it on appeal. See
Rule 5A:18.
                                             -2-